                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

    SARAH MARIA PAULA ALICIA                     )
    MOSELEY,                                     )
                                                 )
         Plaintiff,                              )          NO. 3:19-cv-00608
                                                 )          JUDGE RICHARDSON
    v.                                           )
                                                 )
    MEHARRY MEDICAL COLLEGE,                     )
                                                 )
         Defendant.                              )

                          ORDER AND MEMORANDUM OPINION

         Pending before the Court is Plaintiff’s Motion for Ex Parte Temporary Restraining Order

(Doc. No. 23), to which Defendant has filed a Response (Doc. No. 25), as ordered by the Court

(Doc. No. 24). For the reasons stated herein, Plaintiff’s Motion for Ex Parte Temporary

Restraining Order is DENIED.

         Also pending before the Court is Defendant’s Motion for Expedited Discovery and Case

Management Conference (Doc. No. 27), which is GRANTED. The case is referred to the

Magistrate Judge to determine a schedule for expedited discovery and case management.

                                         BACKGROUND

         Plaintiff Mosely is a medical student at Defendant Meharry Medical College. She filed this

action alleging violations by Defendant of the Americans with Disabilities Act (“ADA”)1 and

sought a Temporary Restraining Order (“TRO”) prohibiting Defendant from assigning her to a




1
  Although Plaintiff’s Complaint purports to be brought pursuant to Title III of the ADA (public
accommodations), her claims against the school are appropriately brought pursuant to Title II
(public services). Under Title II, “no qualified individual with a disability shall, by reason of such
disability, be excluded from participation in or be denied the benefits of the services, program, or
activities of a public entity, or be subject to discrimination by any such entity.” 42 U.S.C. § 12132.
surgical rotation clerkship in Detroit, Michigan or anywhere outside the Nashville area. The

Magistrate Judge recommended that the TRO be granted, but by the time it was fully briefed, the

relief sought in the TRO was moot. (Doc. No. 21).

         Plaintiff has now requested a different TRO, this time asking the Court to prohibit

Defendant from “expelling” her and to order Defendant to allow her to continue her medical

education. (Doc. No. 23). Plaintiff requests an order “that Plaintiff be allowed to register and take

her Internal Medicine Clerkship/Rotation, which starts Monday, September 23, 2019.” (Doc. No.

23-6).

         In response to Plaintiff’s Motion, Defendant has filed the Declaration of Ronette Adams-

Taylor, Associate General Counsel and Compliance Officer for Defendant. Ms. Adams-Taylor

asserts: “Meharry has determined to excuse Plaintiff’s failure to attend the DMC [Detroit Medical

Center] Rotation, which ended on August 30, 2019, notwithstanding her refusal to interact with

Meharry staff to identify a reasonable accommodation. Despite not attending the DMC Rotation,

Meharry has allowed Plaintiff to continue her course work and to sit for the Subject Matter Boards.

Despite not attending the DMC Rotation that ended on August 30, 2019, Meharry is allowing the

Plaintiff to move forward with the next rotation.” (Doc. No. 26).2

                    TEMPORARY RESTRAINING ORDER STANDARD

         In determining whether to issue a TRO pursuant to Rule 65 of the Federal Rules of Civil

Procedure, the Court is to consider: (1) the plaintiff’s likelihood of success on the merits; (2)

whether the plaintiff may suffer irreparable harm absent the injunction; (3) whether granting the




2
  The Court notes that this statement conflicts with (and apparently supersedes) the August 16,
2019 letter from the Dean of the School of Medicine to Plaintiff (Doc. No. 23-1), which stated that
if Plaintiff did not report for her clerkship in Detroit, Defendant would enter an “incomplete” for
her grade and she would not be eligible to participate in any subsequent rotations.
                                                 2
injunction will cause substantial harm to others; and (4) the impact of the injunction on the public

interest. Abney v. Amgen, Inc., 443 F.3d 540, 546 (6th Cir. 2006). When determining whether to

issue a TRO, a threat of an immediate, irreparable harm must be present. Fed. R. Civ. P.

65(b)(1)(A) (requiring a court to examine, on application for a TRO, whether “specific facts in an

affidavit or a verified complaint clearly show that immediate and irreparable injury, loss, or

damage will result to the movant”); Cunningham v. First Class Vacations, Inc., No. 3:16-CV-

2285, 2019 WL 1306214, at *1 (M.D. Tenn. Jan. 11, 2019).

                                             ANALYSIS

         Plaintiff asks the Court to order “that Plaintiff be allowed to register and take her Internal

Medicine Clerkship/Rotation, which starts Monday, September 23, 2019.” (Doc. No. 23-6 at 2).

Defendant has stated that it is allowing Plaintiff to move forward with this next rotation. (Doc.

Nos. 25 and 26). Thus, the relief requested by Plaintiff’s Motion is already being provided.3 To

the extent Plaintiff claims she will be expelled on September 23, 2019, and will not be allowed to

continue her medical education, Defendant has affirmatively stated otherwise. Therefore,

Plaintiff’s Motion for a TRO is moot.

         Although Title II of the ADA does not require exhaustion of administrative remedies 4 or

participation in an “interactive process,”5 an exploration of settlement of the issues in this case

would be prudent and apparently has not yet been adequately undertaken. Defendant asserts that




3
  Although Plaintiff does not in the current TRO motion ask this Court to impair any requirement
that she serve a rotation in Detroit, the parties’ dispute as to any such requirement does not appear
to be resolved. The Court expects the parties to work together expeditiously and in good faith to
try to resolve that issue.
4
    Mitchell v. Cmty. Mental Health of Central Mich., 243 F. Supp. 3d 822, 833 (E.D. Mich. 2017).
5
    Meeks v. Schofield, 10 F. Supp. 3d 774, 891 (M.D. Tenn. 2014).
                                                   3
it provides an appeal process and procedure for any medical student who disputes her final grade.

(Doc. No. 25 at 6). Defendant also claims it has an appeal process for medical students who face

an adverse action based upon grades, licensure progress, and professionalism. (Id. at 7). There is

no suggestion before the Court that Plaintiff took advantage of these appeal processes with respect

to her complaints, which seemingly would be subject to these processes.

       Accordingly, in addition to developing an expedited schedule for discovery and case

management, the Magistrate Judge shall explore with the parties the possibilities of settlement,

particularly with regard to the location of Plaintiff’s clerkship rotations, and, if appropriate, order

a judicial settlement conference.

       IT IS SO ORDERED.


                                                       ___________________________________
                                                       ELI RICHARDSON
                                                       UNITED STATES DISTRICT JUDGE




                                                  4
